 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Joe Cervantes, Jr.,                               No. CV-17-08279-PCT-DLR (JFM)
10                  Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          Before the Court is the Report and Recommendation (“R&R”) of Magistrate Judge
17   James F. Metcalf (Doc. 23) regarding Petitioner’s Second Amended Petition for Writ of
18   Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 13). The R&R recommends that
19   the petition be denied and dismissed with prejudice. The Magistrate Judge advised the
20   parties that they had fourteen days from the date of service of a copy of the R&R to file
21   specific written objections with the Court. (Doc. at 16.) Petitioner filed an objection to
22   the R&R on March 13, 2019, (Doc. 24), and Respondents filed their response on March
23   15, 2019 (Doc. 25).
24          The Court has considered the objections and reviewed the R&R de novo. See Fed.
25   R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The Magistrate Judge correctly found the petition
26   to be untimely. As part of the Anti-Terrorism and Effective Death Penalty Act of 1996
27   (“AEDPA”), Congress set a one-year statute of limitations for all applications for writs of
28   habeas corpus filed pursuant to § 2254 challenging convictions and sentences rendered by
 1   state courts. 28 U.S.C. § 2244(d). Petitioner did not meet that one-year limitation.
 2           Petitioner’s one-year habeas limitations period began to run on the date the
 3   judgment became final by conclusion of direct review and was extended for ninety days,
 4   the time available to seek review. Direct review concluded on May 30, 2012, when the
 5   Arizona Supreme Court denied Petitioner’s petition for review. The time for seeking
 6   review expired 90 days later, on August 28, 2012, when Petitioner failed to file a petition
 7   for writ of certiorari. The one-year limitations period therefore expired on August 28,
 8   2013.
 9           Petitioner filed his original petition (Doc. 1) on December 27, 2017, nearly four
10   years after the expiration of the one-year limitations period. The R&R correctly calculated
11   the times involved and made assumptions in Petitioner’s favor regarding the time of filing.
12   The R&R correctly concluded that the petition is untimely, as it was not filed anywhere
13   near the one-year deadline.
14           Petitioner’s objection includes the blatantly false argument that there is no judgment
15   of a state court and that “a judgment of a State Court does NOT appear in the record . . . .”
16   (Doc. 24 at 1) (emphasis in original). The Yavapai County Superior Court’s written
17   Judgment of Guilt and Sentence was rendered, signed by the trial judge, and entered by the
18   clerk of court on September 20, 2010. (Doc. 20-2 at 71.) Further, the fact that a judgment
19   was entered by the state court is well-settled and has never been an issue, admitted by
20   Petitioner, and acknowledged by the Appellate Court. In its memorandum decision, the
21   Arizona Court of Appeals noted that Petitioner had been found guilty by a jury of all
22   twenty-five counts of crimes against children; twenty-one counts of sexual conduct with a
23   minor over twelve years of age, two counts of sexual assault of a minor under fifteen years
24   of age, and two counts of sexual exploitation of minor under fifteen years of age. State v.
25   Cervates, No. 1 CA-CR 10-0791, 2011 WL 6652609 (Ariz. Ct. App. Dec. 20, 2011).
26   Petitioner conceded in his opening brief to the Arizona Court of Appeals (Doc. 20-1 at 13)
27   that he stood “before this Court on his direct appeal from 25 convictions involving
28   dangerous crimes against children . . . .” Citing to items in the appellate record, he later


                                                  -2-
 1   stated in the same brief: “A 12 person jury convicted Appellant of all 25 counts . . . . The
 2   trial court sentenced Appellant to 25 consecutive prison terms . . . .” (Doc. 20-1 at 14.) In
 3   his “Petition for Writ of Habeas Corpus” filed in Yavapai Superior Court on December 21,
 4   2017, Petitioner admits that he “was convicted of 25 counts for dangerous crimes against
 5   children involving sexual conduct with a minor (21 counts), sexual exploitation of a minor
 6   (2 counts), and sexual assault (2counts), and on September 20, 2010, was sentenced to 234
 7   years, and 13 consecutive terms of life imprisonment.” (Doc. 20-2 at 62.)
 8          Petitioner’s objections to the R&R are not legally or factually relevant to the basis
 9   for the Magistrate Judge’s recommendation and do not show any basis for additional
10   statutory tolling, equitable tolling, or actual innocence. The Court therefore accepts the
11   recommended decision within the meaning of Federal Rule of Civil Procedure 72(b) and
12   overrules Petitioner’s objections. See 28 U.S.C. § 636(b)(1).
13          IT IS ORDERED that the R&R (Doc. 23) is ACCEPTED. A Certificate of
14   Appealability and leave to proceed in forma pauperis on appeal are DENIED because the
15   dismissal of the petition is justified by a plain procedural bar and reasonable jurists would
16   not find the ruling debatable, and because Petitioner has not made a substantial showing of
17   the denial of a constitutional right. The Clerk of the Court shall enter judgment denying
18   and dismissing Petitioner’s petition (Doc. 13) with prejudice and shall terminate this action.
19          Dated this 6th day of May, 2019.
20
21
22
23
                                                    Douglas L. Rayes
24                                                  United States District Judge
25
26
27
28


                                                 -3-
